         Case 3:20-cv-02731-VC Document 58 Filed 04/30/20 Page 1 of 8




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
asalceda@aclunc.org                              genna.beier@sfgov.org
AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
39 Drumm Street                                  francisco.ugarte@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: (415) 553-9319
Additional Counsel Listed on Following Page      Facsimile: (415) 553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR,
LAWRENCE KURIA MWAURA,                           PETITIONERS-PLAINTIFFS’ CASE
LUCIANO GONZALO MENDOZA                          MANAGEMENT CONFERENCE
JERONIMO, CORAIMA YARITZA                        STATEMENT
SANCHEZ NUÑEZ, JAVIER ALFARO,
DUNG TUAN DANG,
                                                 DATE: APRIL 30, 2020
                       Petitioners-Plaintiffs,   TIME: 4:00 P.M.

                     v.
DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                              CASE NO. 3:20-CV-02731-VC
         PETITIONERS-PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:20-cv-02731-VC Document 58 Filed 04/30/20 Page 2 of 8




BREE BERNWANGER* (NY SBN 5036397)            MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                       mschenker@cooley.com
TIFANEI RESSL-MOYER (SBN 319721)             COOLEY LLP
tresslmoyer@lccrsf.org                       101 California Street, 5th Floor
HAYDEN RODARTE (SBN 329432)                  San Francisco, CA 94111
hrodarte@lccrsf.org                          Telephone: (415) 693-2000
LAWYERS’ COMMITTEE FOR                       Facsimile: (415) 693-2222
CIVIL RIGHTS OF
SAN FRANCISCO BAY AREA                       TIMOTHY W. COOK (Mass. BBO# 688688)*
131 Steuart St #400                          tcook@cooley.com
San Francisco, CA 94105                      FRANCISCO M. UNGER (Mass. BBO#
Telephone: (415) 814-7631                    698807)*
                                             funger@cooley.com
JUDAH LAKIN (SBN 307740)                     COOLEY LLP
judah@lakinwille.com                         500 Boylston Street
AMALIA WILLE (SBN 293342)                    Boston, MA 02116
amalia@lakinwille.com                        Telephone: (617) 937-2300
LAKIN & WILLE LLP                            Facsimile: (617) 937-2400
1939 Harrison Street, Suite 420
Oakland, CA 94612
Telephone: (510) 379-9216
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                           Attorneys for Petitioners-Plaintiffs
                    *Motion for Admission Pro Hac Vice Forthcoming




                              CASE NO. 3:20-CV-02731-VC
         PETITIONERS-PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
            Case 3:20-cv-02731-VC Document 58 Filed 04/30/20 Page 3 of 8




       Pursuant to Civ. L.R. 16-9, in advance of the Case Management Conference set for 4:00

p.m. on April 30, 2020, Plaintiffs present this abbreviated statement to advise the Court that the

Parties met and conferred telephonically earlier today.

       Prior to the call, Plaintiffs presented to Defendants (1) a proposal for the bail review

process envisioned by the Court, a slightly modified version of which attached as Exhibit A

hereto; and (2) a proposal for limited, expedited discovery, attached as Exhibit B hereto. During

the call, Plaintiffs also presented a proposal for briefing and hearing on a motion for preliminary

injunction, which anticipates that the briefing will commence shortly after the period for bail

hearings.

       Plaintiffs will be prepared to discuss these proposals at the Case Management

Conference, in addition to any other issues the Court may wish to address.



Dated: April 30, 2020                            Respectfully submitted,

                                                 /s/ William S. Freeman
                                                 William S. Freeman
                                                 Sean Riordan
                                                 Angélica Salceda
                                                 AMERICAN CIVIL LIBERTIES UNION
                                                 FOUNDATION OF NORTHERN
                                                 CALIFORNIA

Bree Bernwanger                                  Manohar Raju
Tifanei Ressl-Moyer                              Public Defender
Hayden Rodarte                                   Matt Gonzalez
LAWYERS’ COMMITTEE FOR                           Chief Attorney
CIVIL RIGHTS OF                                  Francisco Ugarte
SAN FRANCISCO BAY AREA                           Genna Ellis Beier
                                                 Emilou H. MacLean
Judah Lakin                                      OFFICE OF THE PUBLIC DEFENDER
Amalia Wille                                     SAN FRANCISCO
LAKIN & WILLE LLP
                                                 Martin S. Schenker
Jordan Wells                                     Timothy W. Cook
Stephanie Padilla                                Francisco M. Unger
AMERICAN CIVIL LIBERTIES UNION                   COOLEY LLP
FOUNDATION OF SOUTHERN
CALIFORNIA                                       Attorneys for Petitioners-Plaintiffs


                                             1
                                 CASE NO. 3:20-CV-02731-VC
            PETITIONERS-PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
Case 3:20-cv-02731-VC Document 58 Filed 04/30/20 Page 4 of 8




        EXHIBIT A
           Case 3:20-cv-02731-VC Document 58 Filed 04/30/20 Page 5 of 8




                            PROPOSAL FOR REVIEW PROCESS
                              Zepeda Rivas et al. v. Jennings et al.

   A. IMMEDIATELY
Government Information: Government provides Court and class counsel with class member
information on rolling basis as required by the court subject to a meet and confer about form of
production, and including medical history and criminal history (including the source of the
information). Include detention facility and dorm unit, as well as name of attorney if represented.

Class Notice: Government posts class notice by Thursday, April 30, 2020 in multiple languages
(English, Spanish, Chinese, Vietnamese, Punjabi) in all ICE dorms at YCJ & MV. Government
should provide cell phones/phones/tablets to schedule windows of free calls to class counsel to
stream-line opt-out and individualized bail application process; also access to cell
phones/phones/tablets for calls with family members to identify/confirm release plan.

Class Counsel Information: Plaintiffs’ class counsel submit a list of individuals for whom
information is available from class counsel.

ICE Stipulates to Release of Group of Individuals By Monday, May 4: ICE may choose to
release additional individuals at its discretion in an effort to depopulate the detention facility.

Identify “Medical Vulnerabilities”: These should include medical vulnerabilities identified
in guidelines from CDC and other medical authorities, ICE guidelines, and Fraihat. Any
stipulation on medical vulnerabilities should be without limitation on the briefing of these issues
in the context of individual cases, and in recognition of the evolving knowledge of the disease
and its risk factors.

   B. REVIEW AND RELEASE PROCESS
To Allow Prioritization of Medically Vulnerable Individuals for Expedited Review and
Release: Identify to Court class members with medical vulnerabilities for consideration of group
release (i.e., without individualized bail applications). ICE or class counsel can add new people
with medical vulnerabilities to this group as information becomes available, and to continue to
ensure that those with medical vulnerabilities and at highest risk if infected are prioritized.

Reviews of Detained Individuals: Court considers a minimum of 35 individuals per day over 14
days for release. This rate would allow Court to review roughly 420 class members in 12 days.
Class counsel recommends a prioritization of individuals based on (i) medical vulnerability
(through age or comorbidities) and/or (ii) density of living situation.
    (i)     Court may grant bail and order release for all or some of this group, based on
            information presented by ICE, and any preliminary information provided by class
            counsel in list form. In these cases, class counsel will identify a release plan and
            provide information to the Court and ICE prior to release.
    (ii)    Should ICE oppose release of any individual based on their alleged risk of
            nonappearance or alleged risk to public safety, ICE bears the burden of proving such
           Case 3:20-cv-02731-VC Document 58 Filed 04/30/20 Page 6 of 8




           risk based on clear and convincing evidence. If ICE does not meet that burden and the
           person otherwise should be released, the Court will grant that person bail.
           a. For public safety, ICE bears the burden of proving by clear and convincing
               evidence that (1) the person is presently dangerous, (2) that danger is so serious to
               outweigh the danger to the person and the broader community if they contract
               COVID-19, and (3) that danger cannot be mitigated.
           b. For risk of nonappearance, ICE bears the burden of proving by clear and
               convincing evidence that (1) the person poses a risk of flight and (2) that risk
               cannot be mitigated.
   (iii)   Any bail denied is denied without prejudice subject to resubmission of more detailed
           requests. Where Court does not preliminarily order bail, ICE and class counsel will be
           permitted to submit a brief simultaneous “bail application,”
           including supplemental evidence if necessary or desired and with an opportunity for a
           brief reply where necessary.

   C. OVERSIGHT
Limited Discovery: ICE should produce limited discovery (per discovery request sent yesterday
and additional issues to be discussed per day) during the period of the TRO to allow for a review
of what level of depopulation is sufficient for the constitutional violation to be
resolved. Plaintiffs to have ability to take a FRCP 30(b)(6) deposition for each facility.
Medical Experts: Medical experts should be able to provide information to the court, based on a
review of declarations and discovery and/or any other process which the Court requests, about
whether the conditions in the facility continue to be unsafe.
Case 3:20-cv-02731-VC Document 58 Filed 04/30/20 Page 7 of 8




         EXHIBIT B
            Case 3:20-cv-02731-VC Document 58 Filed 04/30/20 Page 8 of 8




                       PLAINTIFFS’ INITIAL DISCOVERY REQUESTS

                            Zepeda Rivas v. Jennings, No. 3:30-cv-02731

INTERROGATORIES

  1. Provide descriptions of all housing units housing ICE detainees in Yuba County Jail and Mesa
     Verde Detention Facility, including the following information for each. In lieu of written response
     to any subpart, you may provide plans, or drawings that provide all of the information requested
     (see Document Request No. 1):

         a. Facility (Yuba County Jail or Mesa Verde Detention Facility).

         b. Name of unit.

         c. Type of unit (e.g., dorm, pod, single cell, double cell, etc.)

         d. Dimensions (width x length x height in feet).

         e. If the housing unit contains more than one bed, how far apart are the beds (if the distances
            vary, all distances should be provided)?

         f. Where bunk beds are used, what is the vertical distance between the bunks?

  2. Provide information or documents sufficient to show the total number of shower-rooms and
     bathrooms, and the number of shower-rooms and bathrooms per unit/pod, accessible to ICE
     detainees in, respectively, Yuba County Jail and Mesa Verde Detention Facility. For each shower-
     room or bathroom, indicate the dimensions of such room and the distance between (1) showers (2)
     sinks and (3) toilets.

  3. Provide the name (or other identifying information) and dimensions of each recreation area used
     by ICE detainees in the Yuba County Jail and Mesa Verde Detention Facility.

  4. State how many dining rooms serving ICE detainees are currently operating in, respectively, Yuba
     County Jail and Mesa Verde Detention Facility. For each dining room serving ICE detainees, state
     the number of residents that occupy each room at one time, whether seats are fixed or moveable,
     and, if fixed, the distance between seats and, if moveable, the number of seats per table and the
     dimensions of each table.

  5. Please provide an explanation of whether it is feasible for ICE to stagger meal times for ICE
     detainees in the two facilities and, if so, how many additional shifts can be accommodated at
     each facility. If defendants contend that staggering meal times is not feasible, please explain
     why not.

DOCUMENT REQUESTS

  1. Provide a detailed schematic or layout of (a) the Yuba County Jail and (b) Mesa Verde Detention
     Facility containing the information requested in Interrogatory No. 1.
